Kirkpatrick, C. J.
— Was against the admission of the testimony.
Rossell, J.
— Could not perceive any legal objection to the admission of the testimony.
Pennington , J.
— Was clearly of opinion that the whole of the conduct of the defendant from the time he left Newark, the day before he passed the bill at Trenton, until he was apprehended the same evening, was a proper subject of inquiry; not however to prove the fact that he passed the bill, or that the bill itself was counterfeit, but the knowledge that he [*] had of its being counterfeit at the time of passing it ; and the fraudulent and evil intent with which he did it.*
The facts being proved on the part of the State, as opened by the Attorney General, the jury found the defendant guilty.

 This question had arisen at the Hunterdon Oyer and Terminer, at which the Chief Justice presided; when he decided as in the present case. It also had been raised at the Essex Oyer and Terminer, at which Pennington, Justice, presided, when he gave an opinionjsimilar to the one he gm e in this cause. In tliiseituse, both the Chief Justice, and Pqnnington, J. argued the question at some; length; and although the Reporter might be able to state from memory his own argument, yet as lie has not the argument of the Chief Justice, he is not sure it would be correct to give the opinion of one of the judges without the other, in a ca.se circumstanced as the present is.